DETAILED ACTION
Notice to Applicant
Claims 1-28 are pending. Claims 1-5 and 25-28 have been previously withdrawn. Claims 6, 8, and 10-14 have been amended. Claims 6-24 are examined herein. 

Allowable Subject Matter
Claims 6-24 are allowed.
This application is in condition for allowance except for the presence of claims 1-5 and 25-28 directed to unelected inventions, non-elected without traverse.  Accordingly, claims 1-5 and 25-28 have been cancelled.
The following is an examiner’s statement of reasons for allowance: Claim 13 has been amended to require providing a “sintered body” with a resistive surface region, removing the surface region using an abrasive material, “thereafter heating the sintered body” and “thereafter” the heating placing a side of the solid state electrolyte in contact with an electrode to form an electrochemical device. Previously cited Anandan (US 2017/0092981) teaches removing a resistive region by applying a flux to it, not using an abrasive material. Previously cited Yamauchi (US 2020/0112055) teaches polishing an alumina-based solid electrolyte, placing it next to an electrode, and heating the composite, but does not teach the claimed order of steps. 
	Both heating and polishing to improve the conductivity of alumina-based solid electrolytes were known in the art. US 2020/0194826 to Ikejiri et al., for example, teaches a calcination method designed to improve the conductivity by tuning the crystal structure, and teaches that polishing a crystal layer to remove unconductive regions was known in the art, but could cause crashing and shipping of thin sheets (para 0026). It does not teach or suggest, however, a sintered body that is polished before being heat treated again, only thereafter being placed in contact with an electrode. EP 0675558 to Kajita et al. teaches a multistep heating process to improve conductivity but does teach the polishing step with an abrasive material. EP 1213781 to Kitagawa et al. similarly teaches control of heating but not polishing. While it appears to have been obvious to polish after multi-step heating processes like those disclosed in the prior art cited above, there does not appear to be any teaching or suggestion that would render obvious polishing a sintered body comprising a cation-containing alumina before a heat treating step to form a solid electrolyte.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723